MEMORANDUM **
Eduard Gevorgyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“U”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zhu v. Mukasey, 537 F.3d 1034, 1038 (9th Cir.2008), and we deny the petition for review.
Because Gevorgyan did not establish the Dashnak imputed a political opinion to him or that their attacks were on account of an imputed political opinion, substantial evidence supports the BIA’s determination that Gevorgyan did not establish past persecution or a well-founded fear of future persecution on account of a protected ground. See Sangha v. INS, 103 F.3d 1482, 1489-90 (9th Cir.1997).
Because Gevorgyan did not establish eligibility for asylum, it necessarily follows that he did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.